                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

 UNITED STATES OF AMERICA, §
                                                 §
        v.                         §
                                                 §
                                                           No. 4:20CR / 7
                                                           Judge hlf&zW
                                                                                PILED
 JIE              ZHU,                      §                                       JAN 3 1 2020
  a/k/a James Zhu §
                                                                               Clerk, U.S. District Court
                                                                                Eastern District of Texas
                                     INFORMATION

THE UNITED STATES ATTORNEY CHARGES:

                                         Count One

                                                     Violation: 18 U.S.C. § 1832(a)(2) and
                                                     (3) (Theft of Trade Secrets)

                              GENERAL ALLEGATIONS

       At all times relevant to this Information:

                                   Defendant and Entities

       1. Defendant JIE ZHU, also known s James Zhu, was a citizen of the

Peoples Republic of China and a U.S. Permanent Resident Alien, and was employed as a

Research and Development Director at the Natural Polymer International Corporation

(NPIC) at a NPIC production facility in Plano, Texas.

       2. Natural Polymer International Corporation (NPIC), a corporation organized

and operating in the United States and the Eastern District of Texas, was a domestic and

international business engaged in the research, development, manufacturing and

production of natural treat products for pets.
       From on or about October 3 to October 9, 2017, in the Eastern District of Texas,

and elsewhere, JIE ZHU, also known as James Zhu, defendant, with intent to convert a

trade secret, that is related to or included in a product or service used in and intended for

use in interstate and foreign commerce, to the economic benefit of anyone other than the

owner thereof, and intending and knowing that the offense would injure NPIC, did

knowingly, and without authorization, copy, duplicate, download, upload, alter,

replicate, transmit, deliver, send, mail, communicate and convey; and did receive, and

possess knowing it to have been stolen or appropriated, obtained, and converted without

authorization, NPIC proprietary trade secrets, to wit: technical specifications, scientific,

economic, and engineering information, including plans, compilations, program devices,

formulas, designs, methods, techniques, processes, procedures, programs, and codes,

tangible and intangible, regarding the production of a product known as Twistix Milk &

Cheese Dental Chew Sticks.

       In violations of 18 U.S.C. §§ 1832(a)(2) and (3).



                NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE
                            (Pursuant to 18 U.S.C. §S 1834 and 2323

       As a result of the commission of the foregoing offense, the defendant shall forfeit

to the United States, pursuant to 18 U.S.C. §§ 1834 and 2323, any and all property or

constituting or derived from proceeds the defendant obtained directly or indirectly as a

result of the foregoing offense.




                                              2
       Substitute assets

       If any property subject to forfeiture as a result of any act or omission by the

defendants (i) cannot be located upon the exercise of due diligence, (ii) has been

transferred or sold to, or deposited with a third party, (iii) has been placed beyond the

jurisdiction of the court, (iv) has been substantially diminished in value, or (v) has been

commingled with other property which cannot be subdivided without difficulty, the

defendant shall forfeit to the United States any other property of the defendant up to the

value of the forfeitable property.

       All pursuant to 18 U.S.C. §§ 1834 and 2323.




                                                  Respectfully submitted,

                                                  JOSEPH D. BROWN




                                                  Assistant United States Attorney
                                                  Texas State Bar No. 19349300
                                                  lOlEast Park Boulevard, Suite 500
                                                  Plano, Texas 75074
                                                  Tel: (972) 509-1201,
                                                  Fax: (972) 509-1209
                                                  andrew.stover@usdoi. gov




                                              3
                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

UNITED STATES OF AMERICA §
                                                 §
v.        §        No.                4:20CR
                                            § Judge
  E         ZHU,                           §
  a/k/a James Zhu §

                               NOTICE OF PENALTY

                                       Count One


Violation: 18 U.S.C. § 1832

Penalty: Imprisonment for a term of not more than ten years, a fine not to exceed
             $250,000.00, or both; and supervised release of at least three years.

Special Assessment: $100.00




                                            4
